                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

TRAVIS WILLIAM MAYER,

               Plaintiff,

               v.                                        CASE NO. 18-3231-SAC

EMPORIA POLICE DEPARTMENT,
et al.,

               Defendants.
                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

        Plaintiff Travis William Mayer is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

grants Plaintiff’s motions for leave to proceed in forma pauperis (Doc. 2, 6). The Court assesses

an initial partial filing fee of $107.00, calculated under 28 U.S.C. § 1915(b)(1). Plaintiff is

granted fourteen (14) days from receipt of this Memorandum and Order and Order to Show

Cause (“MOSC”) to submit the fee. Any objection to the initial partial fee must be filed on or

before the date payment is due. The failure to pay the fee as directed may result in the dismissal

of this matter without further notice. Plaintiff remains obligated to pay the remainder of the

$350.00 filing fee. The agency having custody of Plaintiff shall forward payments from

Plaintiff’s account in installments calculated under 28 U.S.C. § 1915(b)(2). The clerk is to

transmit a copy of this MOSC to Plaintiff, to the finance office at the institution where Plaintiff is

currently confined, and to the Court’s finance office.



                                                  1
       Plaintiff’s allegations involve his state criminal proceedings. Plaintiff alleges that his

state criminal proceedings included perjured testimony, and that police department staff withheld

exculpatory evidence in obtaining a conviction. Plaintiff names the Emporia Police Department,

the Chief of Police, Sergeant, Captain and six officers as defendants. Plaintiff seeks “[t]o hold

Emporia Police Department and their officers to their higher standard of duty, and investigate

police misconduct,” and “$3,000,000 for their illegal and unconstitutional acts.” (Doc. 1, at 6.)

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).



                                                 2
        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it



                                                   3
innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       Plaintiff’s request for monetary damages may be barred by Heck. In Heck v. Humphrey,

the United States Supreme Court held that when a state prisoner seeks damages in a § 1983

action, the district court must consider the following:

       whether a judgment in favor of the plaintiff would necessarily imply the invalidity
       of his conviction or sentence; if it would, the complaint must be dismissed unless
       the plaintiff can demonstrate that the conviction or sentence has already been
       invalidated.

Heck v. Humphrey, 512 U.S. 477, 487 (1994). In Heck, the Supreme Court held that a § 1983

damages claim that necessarily implicates the validity of the plaintiff’s conviction or sentence is

not cognizable unless and until the conviction or sentence is overturned, either on appeal, in a

collateral proceeding, or by executive order. Id. at 486–87. Plaintiff has failed to show that his

conviction and sentence were invalidated. Therefore, Plaintiff must show cause why his

Complaint should not be dismissed as barred by Heck.

       Furthermore, to the extent Plaintiff intends to seek release from imprisonment, such a

challenge must be brought in a habeas action. “[A] § 1983 action is a proper remedy for a state

prisoner who is making a constitutional challenge to the conditions of his prison life, but not to

the fact or length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis

added). When the legality of a confinement is challenged so that the remedy would be release or

a speedier release, the case must be filed as a habeas corpus proceeding rather than under 42

U.S.C. § 1983, and the plaintiff must comply with the exhaustion of state court remedies

requirement. Heck, 512 U.S. at 482; see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir.


                                                 4
2000) (exhaustion of state court remedies is required by prisoner seeking habeas corpus relief).

“Before a federal court may grant habeas relief to a state prisoner, the prisoner must exhaust his

remedies in state court. In other words, the state prisoner must give the state courts an

opportunity to act on his claims before he presents those claims to a federal court in a habeas

petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81,

92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982). Therefore, any claim seeking release

from imprisonment is not cognizable in a § 1983 action.

IV. Motion for Appointment of Counsel

          Plaintiff has filed a motion for appointment of counsel (Docs. 7, 8). Plaintiff alleges that

he does not have the means to look for or to contact an attorney, and asks the Court to consider

the attempt to contact attorneys made by his DPOA.

          The Court has considered Plaintiff’s motion for appointment of counsel. There is no

constitutional right to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543,

547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision

whether to appoint counsel in a civil matter lies in the discretion of the district court. Williams v.

Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the

court that there is sufficient merit to his claim to warrant the appointment of counsel.” Steffey v.

Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel appointed would have

assisted [the prisoner] in presenting his strongest possible case, [as] the same could be said in

any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)).




                                                   5
       In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at

979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has

asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)

Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.

V. Response Required

       Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. The failure to file a timely response may result in the dismissal of this

matter without additional prior notice.

       IT IS THEREFORE ORDERED BY THE COURT that Plaintiff’s motions for leave

to proceed in forma pauperis (Docs. 2, 6) are granted. The Court assesses an initial partial filing

fee of $107.00, calculated under 28 U.S.C. § 1915(b)(1). Plaintiff is granted fourteen (14) days

from receipt of this MOSC to submit the fee. Any objection to the initial partial fee must be filed

on or before the date payment is due. The failure to pay the fee as directed may result in the

dismissal of this matter without further notice. Plaintiff remains obligated to pay the remainder

of the $350.00 filing fee. The agency having custody of Plaintiff shall forward payments from

Plaintiff’s account in installments calculated under 28 U.S.C. § 1915(b)(2). The clerk is to

transmit a copy of this MOSC to Plaintiff, to the finance office at the institution where Plaintiff is

currently confined, and to the Court’s finance office.

       IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel

(Doc. 7) is denied without prejudice.



                                                  6
       IT IS FURTHER ORDERED that Plaintiff is granted until November 30, 2018, in

which to show good cause, in writing, to the Honorable Sam A. Crow, United States District

Judge, why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

       IT IS SO ORDERED.

       Dated in Topeka, Kansas on this 30th day of October, 2018.



                                            S/ Sam A. Crow
                                            Sam A. Crow
                                            U.S. Senior District Judge




                                                7
